Citation Nr: 0801458	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dermatitis of the left hand.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September 2001 
and September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  By the September 2001 rating decision, the RO, in 
pertinent part, denied the TDIU claim.  Thereafter, by the 
September 2003 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for left hand 
dermatitis.

In April 2007, the Board remanded the current appellate 
issues for additional development to include adequate 
notification regarding the new and material evidence claim, 
as well as the promulgation of a Statement of the Case (SOC) 
with respect to the TDIU claim.  As a preliminary matter, the 
Board finds that the remand directives have been completed.  
The veteran's accredited representative also acknowledged 
that the remand was satisfied in a December 2007 statement.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the TDIU claim, the Board observes that an 
SOC was promulgated in September 2007.  Although a formal VA 
Form 9 was not submitted on this issue, his accredited 
representative did submit a written statement in October 2007 
which included it as one of the appellate issues.  The Board 
finds this statement constitutes a timely Substantive Appeal 
with respect to this claim.  See 38 CFR §§ 20.200, 20.202, 
20.302.

As an additional matter, it is noted that the Board also 
determined in April 2007 that new and material evidence had 
been received to reopen the previously denied claim of 
service connection for post-traumatic stress disorder (PTSD), 
but denied the underlying service connection claim on the 
merits.  Nothing in the record reflects the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Therefore, the Board no longer has 
jurisdiction over that issue.
FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for dermatitis 
of the hands by an August 1995 rating decision.  The veteran 
was informed of that decision, including his right to appeal, 
and he did not appeal.

3.  Although the evidence received since the last prior 
denial of service connection for dermatitis was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.

4.  The veteran is service connected for status-post fracture 
of the right carpal tunnel bone with degenerative joint 
disease (hereinafter, "right hand disorder"), evaluated as 
50 percent disabling.  This is his only service-connected 
disability.

5.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
dermatitis of the left hand, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2007).

2.  The criteria for the assignment of a TDIU are not met.  
38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002); 38 CFR §§ 
3.159, 3.340, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the record 
reflects the veteran was sent a notification letter in 
September 2001 in regard to his TDIU claim, and that it was 
promulgated prior to his being apprised of the denial of this 
claim later that month.  Moreover, the letter notes that VA's 
duty to assist and to notify had been explained to him in a 
telephone conversation that same day.  He was also sent pre-
adjudication notice for the September 2003 rating decision by 
a letter dated in August 2003 that specifically referred to 
the left hand claim.  In addition, he was sent a further 
notification letter in May 2007, in accord with the Board's 
remand directives, which referred to both of the current 
appellate issues.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the May 2007 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board further notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the May 2007 letter noted that the left hand dermatitis 
claim had been previously denied, explained the basis of the 
prior denial, that new and material evidence was required to 
reopen the previously denied claim, and explained the 
standard for new and material evidence by language which 
tracks that of the relevant regulatory provision.  As such, 
the Board finds that the veteran has received adequate 
notification pursuant to Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  As part of 
his August 2004 Substantive Appeal he indicated that he did 
not desire a Board hearing in conjunction with this appeal.  
Although he was not specifically accorded a VA medical 
examination regarding his TDIU claim, the record does contain 
multiple examinations of his service-connected right hand 
disorder, which is his only service-connected disability.  
With respect to the left hand dermatitis, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the instant case, service connection was previously denied 
for dermatitis of the hands by an August 1995 rating 
decision.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.  
Consequently, that decision is now final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  

The Board also acknowledges that service connection was 
denied for a left hand disorder as secondary to the service-
connected right hand disorder by a September 2001 rating 
decision.  However, that decision addressed a disability 
other than the dermatitis which is the focus of this appeal.  
Consequently, it is not applicable in the instant case.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

Here, the evidence on file at the time of the last prior 
denial in August 1995 includes statements from the veteran, 
his service medical records, as well as post-service medical 
records which cover a period through 1992.  In pertinent 
part, the veteran contended he had a skin disorder due to 
Agent Orange exposure that occurred during his active service 
in the Republic of Vietnam.  However, then, and now, 
dermatitis is not one of the conditions presumptively 
associated with herbicide exposure (to include Agent Orange) 
at 38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 
(2003).

The evidence on file at the time of the last prior denial 
also reflects that the veteran's service medical records do 
not reflect he was treated for dermatitis, or any other skin 
disorder, during his period of active service.  In fact, his 
skin was clinically evaluated as normal on his November 1968 
separation examination.  Moreover, the first competent 
medical finding of the hand dermatitis appears to be records 
dated in February 1984, approximately 16 years after his 
separation from active service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).  Further, no competent medical evidence was of 
record which related the etiology of the veteran's dermatitis 
to his active service.

The August 1995 rating decision denied service connection for 
hand dermatitis because the available scientific and medical 
evidence did not support the conclusion that the condition 
was associated with herbicide exposure, and there was no 
other basis for service connection.

The evidence received since the last prior denial includes 
additional statements from the veteran, as well as additional 
medical records which cover a period through 2005. 

Although the veteran has contended that new and material 
evidence has been received to reopen his dermatitis claim and 
establish service connection, it does not appear he has 
identified any specific incident of his active service as the 
cause of the dermatitis.  The Board also reiterates that 
dermatitis is not one of the conditions presumptively 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Further, there is still no competent medical 
evidence of record which relates the etiology of the left 
hand dermatitis to active service.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).

The Board acknowledges that the veteran has contended that he 
had a left hand disorder secondary to his service-connected 
right hand disorder, but, as already stated, this appears to 
be in reference to a disability other than the dermatitis.  
This finding is supported by both the September 2001 rating 
decision, as well as a December 2000 VA medical examination 
that was conducted as part of that claim.  Moreover, the VA 
examination contained a competent medical opinion against 
finding that the veteran had a left hand disorder that was 
secondary to the service-connected right hand disorder.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable 
evidence does not "trigger a reopening").

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for dermatitis was not previously submitted to 
agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  Inasmuch as new and material evidence adequate 
to reopen the previously denied claim has not been received, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996).

II.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Here, the veteran's only service-connected disability is his 
right hand disorder, evaluated as 50 percent disabling.  As 
such, he does not satisfy the schedular requirements for 
consideration of a TDIU.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.
§ 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In regard to whether TDIU is warranted on an extraschedular 
basis, the Board notes that VA medical examinations of the 
right hand conducted in December 2000, October 2003, May 
2005, and July 2005 all indicate significant impairment of 
this joint.  However, this impairment appears to be 
adequately compensated by the current 50 percent evaluation 
which reflects severe incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Further, there is no 
competent medical evidence of record which indicates the 
veteran is unable to obtain and/or maintain substantially 
gainful employment due solely to the service-connected right 
hand disorder.

The Board also observes that the medical and other evidence 
of record indicates the veteran experiences significant 
impairment due to multiple nonservice-connected disabilities, 
to include dermatitis and other impairment of the left hand, 
as well as an acquired psychiatric disorder.  

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected right hand disability alone; and 
the record reflects he experiences significant impairment due 
to his nonservice-connected disabilities. Although the Board 
does not dispute that he experiences impairment due to his 
service-connected right hand disability, this appears to be 
adequately reflected by the current combined schedular rating 
of 50 percent.  See Van Hoose, supra.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to a TDIU.

III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
with respect to these claims must be denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for dermatitis 
of the left hand, the benefit sought on appeal is denied.

Entitlement to a TDIU is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


